J-S41031-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    JERMAINE SANDERS                           :
                                               :
                      Appellant                :        No. 19 MDA 2017

           Appeal from the Judgment of Sentence December 29, 2015
                 In the Court of Common Pleas of York County
             Criminal Division at No(s): CP-67-CR-0002003-2015


BEFORE:      GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                              FILED JULY 06, 2017

        Appellant, Jermaine Sanders, appeals from the judgment of sentence

entered in the York County Court of Common Pleas, following his jury trial

conviction of fleeing or attempting to elude a police officer.1 We affirm and

grant counsel’s petition to withdraw.

        The relevant facts and procedural history of this case are as follows.

York County police observed Appellant driving at a high rate of speed on

March 15, 2015.        As a result, police activated their lights and sirens and

attempted to pull over and stop Appellant.           Police pursued Appellant for

several miles and for ten to fifteen minutes until Appellant finally stopped.


____________________________________________


1
    75 Pa.C.S.A. § 3733(a).


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S41031-17


Police arrested Appellant, and the Commonwealth charged Appellant with

fleeing or attempting to elude a police officer, possession of a small amount

of marijuana, and driving without a driver’s license.

        Appellant proceeded to a jury trial on November 16, 2015.      At trial,

police officer Christopher Roosen testified that he was on routine patrol in

York County on March 15, 2015, at or around 4:00 a.m. when he received a

report that Appellant was driving erratically in a silver Honda. While officer

Roosen was traveling toward Appellant’s reported location, Appellant drove

past officer Roosen at a rate of speed fast enough to shake his patrol car

side to side.     Officer Roosen followed Appellant down a narrow alley and

activated his lights and sirens. Appellant responded to the lights and sirens

by accelerating down the alley, kicking up dirt and debris at officer Roosen’s

patrol car. Appellant then drove off-road, forcing officer Roosen to re-route

to the nearest street.          Officer Roosen caught up with Appellant and

continued the pursuit. Officer Roosen said he pursued Appellant throughout

the urban district of York for several miles and for approximately ten to

fifteen minutes.     Appellant slowed down when he blew out two tires while

making a sharp turn, but he did not stop. Appellant eventually pulled over

several minutes later in front of his house.            Officer Roosen arrested

Appellant and advised him of his Miranda rights.2 Officer Roosen testified

____________________________________________


2
    Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).



                                           -2-
J-S41031-17


that he asked Appellant why he did not stop, and Appellant responded, “his

life wasn’t going right and that he had hoped that he had died.” (N.T. Trial,

11/16/15, at 113).         A camera inside the patrol car recorded this

conversation,    which   was    played     for   the   jury.   Additionally,   the

Commonwealth presented video footage from officer Roosen’s dashboard

camera, which captured the pursuit. Officer Roosen narrated the video and

gave a detailed account of the pursuit.

      Next, police officer Alex Sable testified that on March 15, 2015, he

received a radio call about an erratic driver and initially observed Appellant

driving at approximately 60 miles per hour. Officer Sable lost visual contact

of Appellant for several minutes but eventually caught up with officer Roosen

and Appellant. Officer Sable observed Appellant driving erratically with two

flat tires while police were in pursuit.

      On November 17, 2015, a jury convicted Appellant of fleeing or

attempting to elude a police officer.        The Commonwealth withdrew the

marijuana charge, and the court found Appellant not guilty of driving without

a license. With the benefit of a pre-sentence investigative report, the court

sentenced Appellant on December 29, 2015, to a term of nine (9) to twenty

three (23) months’ incarceration, plus costs and fines. Appellant timely filed

post-sentence motions on January 7, 2016, in which he asked the court to

reconsider his sentence and challenged the weight of the evidence.             The

court granted Appellant’s motion in part on April 21, 2016, and re-sentenced


                                       -3-
J-S41031-17


Appellant to a term of six (6) to twenty three (23) months’ imprisonment,

plus costs and fines, but denied Appellant’s request for a new trial.

        Appellant timely filed a notice of appeal on May 18, 2016. This Court

dismissed Appellant’s appeal on December 7, 2016, for failure to file a brief.

On December 12, 2016, Appellant filed a petition to reinstate his direct

appeal rights nunc pro tunc, which the court granted on December 13, 2016.

Appellant timely filed a notice of appeal nunc pro tunc on December 30,

2016.    On January 5, 2017, the court ordered Appellant to file a concise

statement of errors complained of on appeal per Pa.R.A.P. 1925(b).

Appellate counsel filed a Rule 1925(c)(4) statement of intent to file an

Anders3 brief on January 26, 2017. On March 21, 2017, appellate counsel

filed an Anders brief and petition to withdraw representation.          Appellant

responded pro se to counsel’s request to withdraw in a letter dated April 24,

2017, and on May 5, 2017.

        As a preliminary matter, counsel seeks to withdraw representation

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967) and Commonwealth v. Santiago, 602 Pa. 159, 978 A.2d 349

(2009). Anders and Santiago require counsel to: 1) petition the Court for

leave to withdraw, certifying that after a thorough review of the record,

counsel has concluded the issues to be raised are wholly frivolous; 2) file a
____________________________________________


3
  Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493
(1967).



                                           -4-
J-S41031-17


brief referring to anything in the record that might arguably support the

appeal; and 3) furnish a copy of the brief to the appellant and advise him of

his right to obtain new counsel or file a pro se brief to raise any additional

points the appellant deems worthy of review. Santiago, supra at 173-79,

978 A.2d at 358-61.          Substantial compliance with these requirements is

sufficient.   Commonwealth v. Wrecks, 934 A.2d 1287, 1290 (Pa.Super.

2007). After establishing that counsel has met the antecedent requirements

to withdraw, this Court makes an independent review of the record to

confirm that the appeal is wholly frivolous. Commonwealth v. Palm, 903

A.2d 1244, 1246 (Pa.Super. 2006).

       In Santiago, supra, our Supreme Court addressed the briefing

requirements where court-appointed appellate counsel seeks to withdraw

representation:

          Neither Anders nor McClendon[4] requires that counsel’s
          brief provide an argument of any sort, let alone the type of
          argument that counsel develops in a merits brief. To
          repeat, what the brief must provide under Anders are
          references to anything in the record that might arguably
          support the appeal.

                                       *       *   *

          Under Anders, the right to counsel is vindicated by
          counsel’s examination and assessment of the record and
          counsel’s references to anything in the record that
          arguably supports the appeal.

____________________________________________


4
    Commonwealth v. McClendon, 495 Pa. 467, 434 A.2d 1185 (1981).



                                           -5-
J-S41031-17


Santiago, supra at 176, 177, 978 A.2d at 359, 359-60. Thus, the Court
held:

         [I]n the Anders brief that accompanies court-appointed
         counsel’s petition to withdraw, counsel must: (1) provide a
         summary of the procedural history and facts, with citations
         to the record; (2) refer to anything in the record that
         counsel believes arguably supports the appeal; (3) set
         forth counsel’s conclusion that the appeal is frivolous; and
         (4) state counsel’s reasons for concluding that the appeal
         is frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that
         have led to the conclusion that the appeal is frivolous.

Id. at 178-79, 978 A.2d at 361.

      Instantly, appellate counsel filed a petition to withdraw. The petition

states counsel conducted a conscientious review of the record and

determined the appeal is wholly frivolous. Counsel also supplied Appellant

with a copy of the brief and a letter explaining Appellant’s right to retain new

counsel or to proceed pro se to raise any additional issues Appellant deems

worthy of this Court’s attention. (See Letter to Appellant, dated March 21,

2017, attached to Petition to Withdraw as Counsel). In the Anders brief,

counsel provides a summary of the facts and procedural history of the case.

Counsel’s argument refers to relevant law that might arguably support

Appellant’s issues. Counsel further states the reasons for his conclusion that

the appeal is wholly frivolous. Therefore, counsel has substantially complied

with the requirements of Anders and Santiago.

      Counsel raises the following issue on Appellant’s behalf:

         WHETHER THERE WAS INSUFFICIENT EVIDENCE TO
         CONVICT APPELLANT BEYOND A REASONABLE DOUBT OF

                                     -6-
J-S41031-17


          FLEEING OR ATTEMPTING TO ELUDE A POLICE OFFICER?

(Anders Brief at 4).5

       When examining a challenge to the sufficiency of evidence:

          The standard we apply in reviewing the sufficiency of the
          evidence is whether viewing all the evidence admitted at
          trial in the light most favorable to the verdict winner, there
          is sufficient evidence to enable the fact-finder to find every
          element of the crime beyond a reasonable doubt. In
          applying the above test, we may not weigh the evidence
          and substitute our judgment for the fact-finder.            In
          addition, we note that the facts and circumstances
          established by the Commonwealth need not preclude every
          possibility of innocence.        Any doubts regarding a
          defendant’s guilt may be resolved by the fact-finder unless
          the evidence is so weak and inconclusive that as a matter
          of law no probability of fact may be drawn from the
          combined circumstances. The Commonwealth may sustain
          its burden of proving every element of the crime beyond a
          reasonable doubt by means of wholly circumstantial
          evidence. Moreover, in applying the above test, the entire
          record must be evaluated and all evidence actually
____________________________________________


5
  In Appellant’s pro se responses to counsel’s petition to withdraw, Appellant
claims his constitutional rights were violated because he received a surprise
trial date and was unable to call witnesses to testify on his behalf. The
record belies Appellant’s contentions. As jury selection was about to begin,
trial counsel stated that Appellant would like to ask for a continuance.
Appellant then asked the court for a continuance in order to subpoena his
therapist and other people to testify at trial on his behalf. Counsel stated
she had several pre-trial conversations with Appellant and asked him if he
had any witnesses he wanted to subpoena for trial, but Appellant did not
provide counsel with any names and/or information. The court asked
Appellant directly to explain how his newly identified witnesses could offer
relevant evidence in his case. Appellant said the witnesses could testify that
he was trying to get the cops to kill him. Because the witnesses were not
present during the event, Appellant failed to explain how the proffered
witnesses’ testimony was relevant to his state of mind at the time of the
offense. Appellant also raises two other claims unrelated to his judgment of
sentence. Therefore, we give Appellant’s pro se claims no further attention.



                                           -7-
J-S41031-17


         received must be considered. Finally, the trier of fact
         while passing upon the credibility of witnesses and the
         weight of the evidence produced, is free to believe all, part
         or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super. 2011), appeal

denied, 613 Pa. 642, 32 A.3d 1275 (2011) (quoting Commonwealth v.

Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005)).

      The Motor Vehicle Code defines the offense of fleeing or attempting to

elude police as follows:

         § 3733. Fleeing or attempting to elude police officer

            (a) Offense defined.―Any driver of a motor vehicle
         who willfully fails or refuses to bring his vehicle to a stop,
         or who otherwise flees or attempts to elude a pursuing
         police officer, when given a visual and audible signal to
         bring the vehicle to a stop, commits an offense as graded
         in subsection (a.2).

                                  *    *    *

75 Pa.C.S.A. § 3733(a). “The statute is clear and unambiguous on its face

as to the elements necessary to trigger its violation: an operator’s ‘willful’

failure to bring his…vehicle to a stop in the face of an audibly or visually

identifiable police officer’s signal to do so.” Commonwealth v. Scattone,

672 A.2d 345, 347 (Pa.Super. 1996).

      Instantly, officer Roosen testified that he followed Appellant into a

narrow alley and activated his lights and sirens.     Instead of pulling over,

Appellant accelerated down the alley and began driving off-road.          Officer

Roosen pursued Appellant throughout the urban district of York for several


                                      -8-
J-S41031-17


miles and for approximately ten to fifteen minutes.        Appellant eventually

slowed down, because he blew out two tires, but continued driving for

several minutes until finally stopping.       Officer Roosen said he asked

Appellant why he did not stop and Appellant explained, “his life wasn’t going

right and that he had hoped that he had died.” (See N.T. Trial at 113.) The

Commonwealth presented a recording of Appellant’s statement to the jury.

Additionally, the Commonwealth presented video footage of the pursuit,

captured by officer Roosen’s dashboard video camera.            Officer Roosen

narrated the video and gave a detailed account of the pursuit. Next, officer

Sable testified that he witnessed Appellant drive erratically with two flat tires

while officer Roosen was in pursuit.         Under these circumstances, the

evidence was sufficient to support Appellant’s conviction of fleeing or

attempting to elude a police officer. Following our independent review of the

record, we conclude the appeal is frivolous. See Palm, supra. Accordingly,

we affirm and grant counsel’s petition to withdraw.

      Judgment of sentence affirmed; counsel’s petition to withdraw is

granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/6/2017

                                      -9-